t c memo united_states tax_court matthew p loveland and kellie j loveland-magnuson petitioners v commissioner of internal revenue respondent docket no filed date matthew p loveland and kellie j loveland-magnuson pro sese catherine s tyson for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies with respect to petitioners’ federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for the issues for decision are whether petitioners are entitled to certain deductions relating to a pay phone activity reported on their schedules c profit or loss from business of their form sec_1040 u s individual_income_tax_return for and whether petitioners are entitled to certain deductions reported on their schedule c relating to a mary kay cosmetics activity for whether certain income reported on petitioners’ and schedules c should be reclassified as other income and whether petitioners are entitled to carry forward and claim in a disability access credit under sec_44 findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioners resided in missouri when the petition was filed background in kellie j loveland-magnuson ms magnuson inherited from her father thomas doherty mr doherty an interest in an alpha telcom inc alpha telcom program involving pay phones after receiving proceeds from the alpha telcom pay phones ms magnuson requested information about the pay phones from owen snyder mr snyder mr doherty’s and petitioners’ income_tax preparer and mr snyder answered her questions about the pay 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue 2at the time of trial petitioners were divorced and petitioner kellie j loveland-magnuson was remarried phones ms magnuson decided to invest in additional alpha telcom pay phones on date ms magnuson entered into an agreement with alpha telcom entitled telephone equipment purchase agreement purchase agreement to purchase3 three additional pay phones for dollar_figure each and she remitted a dollar_figure payment to alpha telcom alpha telcom or atc inc alpha telcom’s subsidiary was responsible for finding sites for and installing the pay phones the purchase agreement included an attachment entitled telephone equipment list but when ms manguson signed the agreement the attachment did not identify the pay phones she was purchasing the purchase agreement stated that the phones have approved installation under the americans with disabilities act on the same day ms magnuson entered into a 3-year telephone services agreement with alpha telcom services agreement under the services agreement alpha telcom was responsible for collecting monthly revenue generated by the pay phones paying commissions and fees to vendors repairing and maintaining the pay phones and making necessary capital improvements in exchange alpha telcom was entitled to percent of the monthly adjusted gross revenue from the pay 3we use the term purchase to mean that ms magnuson acquired an interest in the pay phones but our use of the term does not mean that ms magnuson acquired a depreciable_interest phones however if the monthly adjusted gross revenue did not exceed dollar_figure ms magnuson would be entitled to all of the adjusted gross revenue and would owe alpha telcom no monthly fee in addition alpha telcom promised to pay ms magnuson a monthly base_amount of at least dollar_figure per pay phone the services agreement included an attachment entitled buy back election wherein alpha telcom agreed to buy back the pay phones for a fixed price stated in the agreement after months alpha telcom would buy back any pay phone for the full purchase_price on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida see 124_tc_244 affd 469_f3d_436 5th cir the case was later transferred to the u s bankruptcy court for the district of oregon id on date the bankruptcy case was dismissed pursuant to a motion of alpha telcom id the bankruptcy court held that it was ‘in the best interest of creditors and the estate to dismiss so that proceedings could continue in federal district_court where there was a pending receivership involving debtors ’ id ms magnuson did not take possession of the pay phones after the bankruptcy and she does not know what happened to them in the securities_and_exchange_commission sec brought a civil enforcement action against alpha telcom in the u s district_court for the district of oregon id the district_court held that the alpha telcom pay phone program_investment contract was actually a security and that alpha telcom violated federal_law by not registering the program with the sec id 187_fsupp2d_1250 d or affd 350_f3d_1084 9th cir federal_income_tax reporting for petitioners filed a form_1040 that included a form_8826 disabled_access_credit reporting a current_year disabled_access_credit of dollar_figure the disabled_access_credit related to ms magnuson’s purchase of the three additional alpha telcom pay phones in however petitioners did not use the credit to offset any part of their federal_income_tax liability for petitioners filed a form_1040 that included a schedule c relating to ms magnuson’s alpha telcom pay phone activity on the schedule c petitioners reported gross_receipts or sales of dollar_figure a dollar_figure depreciation deduction and a dollar_figure legal and professional fees deduction petitioners also attached to their return a form_3800 general_business_credit showing a dollar_figure general_business_credit carryforward of the disabled_access_credit but they did not use the credit carryforward to offset any part of their federal_income_tax liability for petitioners filed a form_1040 that included a schedule c for the alpha telcom pay phone activity on the schedule c petitioners reported no gross_receipts but they claimed deductions for depreciation dollar_figure and legal and professional services dollar_figure petitioners also attached to their form_1040 a form_3800 showing a dollar_figure general_business_credit carryforward of the disabled_access_credit but they did not use the credit carryforward to offset any part of their federal_income_tax liability for petitioners filed a form_1040 that included a schedule c for a mary kay cosmetics activity on the schedule c petitioners reported income of dollar_figure cost_of_goods_sold of dollar_figure and car and truck expenses of dollar_figure petitioners also attached a form_3800 showing a dollar_figure general_business_credit carryforward of disabled_access_credit which they used to offset their federal_income_tax liability on date respondent sent petitioners a notice_of_deficiency for respondent determined petitioners were not entitled to depreciation_deductions claimed on their and schedules c petitioners were not entitled to a 4the dollar_figure balance of the dollar_figure disabled_access_credit reported in was carried back and used to offset petitioners’ federal_income_tax liability deduction for legal and professional services claimed on their schedule c petitioners were not entitled to cost_of_goods_sold and deductions for car and truck expenses claimed on their schedule c the gross_receipts reported on petitioners’ and schedules c should be reported as other income on their form sec_1040 and petitioners were not entitled to the disabled_access_credit carryforward claimed on their form_1040 petitioners filed a petition contesting respondent’s determinations opinion i depreciation_deductions sec_167 generally allows a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income depreciation_deductions are based on an investment in and actual ownership of property rather than on possession of bare_legal_title 124_tc_244 affd 469_f3d_436 5th cir it is well established that the 5respondent also made a computational adjustment to petitioners’ child tax_credits for and 6in their brief petitioners repeatedly argue that we stated during trial that in deciding this case we would not rely on 124_tc_244 affd 469_f3d_436 5th cir and 453_f3d_653 6th cir petitioners are mistaken at trial we simply stated that respondent’s pretrial memorandum was not evidence in this case we did not indicate that we would refrain from relying on continued mere transfer of legal_title does not transfer the incidents of taxation attributable to property ownership where the transferor retains significant control_over the property see 453_f3d_653 6th cir arevalo v commissioner supra pincite see also 435_us_561 a taxpayer is entitled to depreciation_deductions with respect to property only if the benefits and burdens of owning the property have passed to the taxpayer arevalo v commissioner supra pincite whether the taxpayer has received the benefits_and_burdens_of_ownership is a question of fact that must be determined from the parties’ intent as established by written agreements read in the light of the attending facts and circumstances id pincite 77_tc_1221 this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not receive the benefits and burdens of owning the pay phones required for them to claim depreciation_deductions under sec_167 crooks v commissioner supra pincite arevalo v commissioner supra pincite sita v commissioner tcmemo_2007_363 affd without published opinion aftr 2d ustc par big_number 7th cir continued relevant cases in our opinion in arevalo v commissioner supra pincite we identified eight factors for determining whether a taxpayer like ms magnuson who invested in alpha telcom pay phones held the burdens and benefits of owning the pay phones those factors include whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property after analyzing the purchase and services agreements entered into by ms magnuson and the facts and circumstances of this case we conclude that the factors weigh against ms magnuson ms magnuson received only bare_legal_title to the pay phones she never took possession of the pay phones that she purchased nor could she identify the location of her pay phones alpha telcom controlled the location of and entered into site 7at trial she testified only that she once saw a photograph of one of her pay phones she also testified that she saw some pay phones in a mall in sawgrass mills florida but that they were not her pay phones after alpha telcom filed for bankruptcy ms magnuson did not take possession of the pay phones and she could not explain what happened to them agreements for the pay phones collected monthly revenue paid vendor commissions and fees and repaired and maintained the pay phones alpha telcom was entitled to percent of the monthly profits from the pay phones as long as the monthly profits exceeded dollar_figure the record does not show that ms magnuson paid any property taxes insurance premiums or license fees with respect to the pay phones moreover ms magnuson bore no risk of loss for the pay phones under the buyback provision alpha telcom agreed to repurchase any pay phone regardless of condition or value for a fixed price stated in the services agreement after a review of the facts and circumstances we conclude that ms magnuson never received the benefits_and_burdens_of_ownership with respect to the pay phones therefore we sustain respondent’s determination disallowing petitioners’ and depreciation_deductions ii legal and professional services in addition to the depreciation_deductions petitioners also claimed a deduction for legal and professional services on their 8petitioners claimed a dollar_figure depreciation deduction on their schedule c but respondent disallowed only dollar_figure of the deduction in the notice_of_deficiency although respondent’s decision to allow dollar_figure of the depreciation deduction appears to be inconsistent with his position that petitioners were not engaged in a trade_or_business during we address petitioners’ depreciation deduction only to the extent disallowed by respondent schedule c relating to the pay phone activity in the notice_of_deficiency respondent disallowed that deduction on the grounds that it was not an ordinary and necessary business_expense and that no deduction is allowed for any personal family or living_expenses sec_162 authorizes a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 as we have already stated ms magnuson never received the benefits_and_burdens_of_ownership with respect to the pay phones that would entitle her to the incidents of taxation attributable to their ownership because ms magnuson never had more than 9in the notice_of_deficiency respondent also disallowed the cost_of_goods_sold and car and truck expenses reported on petitioners’ schedule c relating to the mary kay cosmetics activity in addition respondent determined that the dollar_figure business income reported on the schedule c for the mary kay cosmetics activity should be reclassified as other income on petitioners’ form_1040 petitioners did not introduce any evidence at trial or make any arguments in their posttrial briefs regarding the mary kay cosmetics activity consequently we conclude that petitioners have conceded respondent’s determination with respect to the mary kay cosmetics activity in bare_legal_title and did not conduct any business involving the pay phones we conclude that she was not in the trade_or_business of owning and operating pay phones consequently petitioners are not entitled to claim deductions under sec_162 with respect to the pay phone activity we sustain respondent’s determination disallowing the deduction for legal and professional services claimed on petitioners’ schedule c iii gross_receipts from the pay phone activity respondent argues that the dollar_figure of gross_receipts or sales from the pay phone activity reported on petitioners’ schedule c should be reclassified as other income on petitioners’ form_1040 because petitioners were not engaged in a trade_or_business we agree as we have already stated above ms magnuson’s pay phone activity was not a trade_or_business thus the gross_receipts from the pay phone activity should properly be classified as miscellaneous items of gross_income and should be reported as other income on petitioners’ form_1040 see sec_1_61-14 income_tax regsdollar_figure iv disabled_access_credit for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of the credit is equal to 10respondent determined accordingly that the gross_receipts or sales reported on the schedule c should be decreased by dollar_figure and we so find percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 to claim the credit a taxpayer must show that the taxpayer is an eligible_small_business during the year and the taxpayer has made eligible_access_expenditures during the year the term eligible_small_business means a taxpayer who elects the application of sec_44 and had gross_receipts of no more than dollar_figure million or no more than full-time employees during the preceding year sec_44 the term eligible_access_expenditures means amounts paid_or_incurred to enable an eligible_small_business to comply with the requirements under the adadollar_figure sec_44 only a taxpayer who has an obligation to comply with the ada requirements can make an eligible_access_expenditure as relevant here the ada requirements apply to persons who own lease lease to or operate certain public accommodations and common carriers of telephone voice 11eligible access expenditures include amounts paid_or_incurred for removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with hearing impairments or to provide other similar services modifications materials or equipment sec_44 however eligible_access_expenditures do not include expenditures that are not necessary to accomplish such purposes see sec_44 transmission services see u s c sec a u s c sec c this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not have an obligation to comply with the requirements set forth in the ada crooks v commissioner f 3d pincite arevalo v commissioner t c pincite sita v commissioner tcmemo_2007_363 this case is no different ms magnuson did not own lease lease to or operate a public accommodation during nor was she a common carrier of telephone voice transmission services during dollar_figure therefore ms magnuson was not obligated to comply with the ada requirements and did not make any eligible_access_expenditures in dollar_figure we conclude that petitioners are not entitled to claim the disabled_access_credit carryforward in for the purchase of the pay phones in we have considered all arguments raised by the parties and to the extent not discussed we find them to be irrelevant moot or without merit 12although the taxable_year is not before us we may nevertheless consider facts with relation to the taxes for other years as may be necessary to redetermine the correct amount of the deficiency for the years at issue see sec_6214 13petitioners cite hubbard v commissioner tcmemo_2003_ in support of their argument that they are entitled to a disabled_access_credit for the pay phones however hubbard is distinguishable from this case in hubbard unlike here the taxpayers maintained a place of public accommodation and thus were required to comply with the ada to reflect the foregoing decision will be entered for respondent
